DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.










Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and by dependency claims 2-6, 9-19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the amended limitation in lines 13-15 reciting “wherein both sides of the at least one acute angle of the perimeter of the portion P1 of each shape of at least a portion of the plurality of shapes abuts a border of one shape of the plurality of shapes” is new matter that is not supported by the specification as originally filed. 
The specification does not provide support for “both sides of the at least one acute angle” to “abuts a border of one shape of the plurality of shapes” as presently amended into the claims. The specification does not use the term “abut” when describing the relationship between the individual shapes of the plurality of shapes comprising the camouflage pattern. 
In annotated Figure 4 reproduced below, the portion contained within the circle is considered to be illustrating the feature attempting to be described by lines 13-15 of claim 1. In looking to the specification, paragraph [0022] describes this feature as a “thorn” in S1, wherein S1 is an acute inner angle that protrudes into shape S5. 

    PNG
    media_image1.png
    731
    613
    media_image1.png
    Greyscale

To overcome this rejection, it is suggested the lines 13-15 of claim 1 be amended to use the language from paragraph [0022] of the specification. For example, instead of stating “abuts a border of one shape of the plurality of shapes”, the claim could be amended to say “protrudes into a different one shape of the plurality of shapes” or “protrudes into an adjacent shape of the plurality of shapes”. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and by dependency claims 2-6, 9-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended limitation in lines 13-15 reciting “wherein both sides of the at least one acute angle of the perimeter of the portion P1 of each shape of at least a portion of the plurality of shapes abuts a border of one shape of the plurality of shapes” is indefinite. 
The recitation of “the portion P1 of each shape of at least a portion of the plurality of shapes” is indefinite because it is unclear if this limitation is required for “each shape” of the plurality of shapes or only a portion of the shapes within the plurality of shapes. In other words, by reciting “the portion P1 of each shape”, means that each shape of the plurality of shapes requires this feature, however, by reciting “of at least a portion of the plurality of shapes” implies that only some shapes in the plurality of shapes are required to have this feature. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blog post entitled “QuiltCon here we come!” by Lady Harvatine (http://www.ladyharvatine.com/2013/02/quiltcon-here-we-come.html, February 20, 2013; hereafter referred to as “QuiltCon”) in view of “Decorative Geometric Pattern” (Vector Stock Illustration, available June 27, 20217; https://www.istockphoto.com/vector/decorative-geometric-pattern-vector-gm802314584-130161155; hereafter referred to as “Geometric”). 
Regarding claims 1, 9 and 18, QuiltCon teaches a quilt surface having a triangle pattern (camouflage pattern) formed thereon, wherein the pattern comprises only a plurality of triangle shapes, each shape comprising concentric triangle portions (at least three portions P1 to PN), wherein each of the triangle shapes comprises at least three concentric triangle portions within it, each concentric triangle shape being a different color than the other concentric triangle shapes. The concentric triangle shapes all include straight lines including at least one acute angle. The term camouflage is known to mean the blending in of an object with its surroundings so as to be unrecognizable, for example, but utilizing colors for the object that appear in the intended environment in which the camouflage will be used. The concentric triangular pattern of the quilt taught by QuiltCon would be considered camouflage when placed in an environment with similar coloration and pattern.
In looking at the close up image of the quilt provided below as an example, each of the concentric triangle portions (at least three portions P1 to PN) has a larger triangle completely surrounding a smaller triangle. For instance, the teal triangle corresponds to portion P1, the orange triangle corresponds to P2, the light green triangle corresponds to P3, the dark blue triangle corresponds to P4 and the white triangle corresponds to P5. 

    PNG
    media_image2.png
    265
    273
    media_image2.png
    Greyscale

The teal triangle corresponds to portion P1 extends around the border of each of the concentric triangles P2-P5 within it, the orange triangle P2 extends around the boarder of each of the concentric triangles P3-P5 within it and so on. The perimeters of each of the concentric triangles (at least three portions P1 to PN) includes a plurality of straight lines and at least one acute angle, wherein at least one acute angle of the perimeter of the outermost concentric triangle (P1) of each shape abuts a border of one shape of the plurality of shapes. In the close up image provided above, the angle of the teal triangle abuts a border of the five triangles that surround it. 
While QuiltCon does not expressly teach that each of the concentric triangle shapes are comprised of different shades of a color, such a modification would have been obvious to one of ordinary skill in the art based upon the desired color scheme of the resultant quilt. 
QuiltCon does not expressly teach that each triangle of the pattern includes at least one obtuse angle, nor does the reference teach that both sides of the at least one acute angle of the outermost concentric triangle (P1) of at least a portion of the plurality of shapes abuts a border of one shape of the plurality of shapes. 
Geometric teaches a stock image as shown in the annotated figure below, comprised of concentric angular shapes, wherein all the shapes have the same beige colored outline a the outermost shape.  As shown by the circled areas in the image below, a portion of the angular shapes comprise an acute angle that abuts a border of one adjacent shape, and each shape further comprise an obtuse angle. 

    PNG
    media_image3.png
    730
    756
    media_image3.png
    Greyscale

As stated in MPEP 2144.04(IV)(B), it has been held that changes in shape would be obvious to one of ordinary skill in the art as an obvious matter of design choice absent persuasive evidence that the particular configuration of the claimed invention was significant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the shapes used in the quilt taught by QuiltCon to be any desired shape including the concentric angular shapes, each having an obtuse angle and a portion of the shapes having an acute angle that abuts a border of one adjacent shape as taught by Geometric as an obvious matter of design choice based upon the visual design desired by the user for the quilt. 
Regarding claims 2 and 3, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and while neither reference expressly teaches that the coloration of the concentric shape pattern is such that the coloration of the concentric shapes go from darkest to lightest moving from the largest shape to the smallest shape as required by claim 2 or that the coloration of the concentric shape pattern is such that the coloration of the concentric shapes go from lightest to darkest moving from the largest shape to the smallest shape as required by claim 3, such a modification would have been obvious to one of ordinary skill in the art as an obvious matter of design choice based upon the desired aesthetics of the resultant quilt pattern. 
Regarding claim 4, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and both references additionally teach, as shown by the images of the references, that the colors of the plurality of shapes includes at least five colors. 
Regarding claim 5, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and QuiltCon further teaches that some of the concentric shapes are comprised of three concentric shapes as seen in the images shown in the reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify all the concentric shapes to comprise three concentric shapes within each shape as an obvious matter of design choice for the resultant quilt pattern.
Regarding claim 6, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and as shown in the images of both references, the outer perimeters of the concentric shapes correspond to the appearance of a topographical map as the concentric shapes get smaller in size as shown in the references images. 
Regarding claim 10, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and QuiltCon further teaches that the quilt includes an upper edge, a lower edge opposite the upper edge, a left edge extending between the upper edge and the lower edge and a right edge opposite the left edge and extending between the upper edge and the lower edge, wherein the upper edge, lower edge, left edge and right edge define a rectangular shape, as shown in the images of the reference. 
While the reference does not expressly teach that the lower edge of the concentric shape pattern is a continuation of the upper edge of the concentric shape pattern and the right edge of the concentric shape pattern is a continuation of the left edge of the concentric shape pattern, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the size and repetition of the pattern used on the quilt.
Regarding claim 11, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and while the references do not expressly teach that the threads forming each shape of the plurality of shapes are oriented in a different direction than the threads of each adjacent shape, it would have been obvious to one of ordinary skill in the art that such a feature would be present based upon the orientation of the triangles within the pattern. As shown in the figures of the reference, adjacent shapes are formed in different orientations, therefore, the threads used to sew the pieces forming the concentric shapes pattern pieces adjacent to one another would be oriented in different directions. 
Regarding claim 12, QuiltCon in view of Geometric teaches all the limitations of claim 1 above. While QuiltCon does not expressly teach that the quilt is an article of clothing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the quilt is capable of being used as a wrap, cape, shawl, etc. (article of clothing). 
Regarding claims 13, 15, 16 and 17, QuiltCon in view of Geometric teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the quilt is applied to a vehicle, tool, firearm of personal transportation device, it would have been obvious to one of ordinary skill in the art that the quilt of QuiltCon could be draped over any of the aforementioned articles. 
Regarding claim 19, QuiltCon in view of Geometric teaches all the limitations of claim 18 above, and while the references do not expressly teach that each angle of the concentric shapes change by no more than 15 percent, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice. As stated in MPEP 2144.04(IV)(A,B), it has been held that changes in size and shape are viewed as an obvious matter of design choice and were not sufficient to patentably distinguish over the prior art. 

Claims 1, 2, 3, 4, 6, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Concentric Triangles Pattern Art Print” (https://society6.com/product/concentric-triangles-pattern_print;  Reviewed on 06/26/2018; hereafter referred to as “Print”) in view of “Decorative Geometric Pattern” (Vector Stock Illustration, available June 27, 20217; https://www.istockphoto.com/vector/decorative-geometric-pattern-vector-gm802314584-130161155; hereafter referred to as “Geometric”). 
Regarding claims 1, 9 and 18, Print teaches a concentric triangle art print, wherein the concentric triangle pattern (camouflage pattern) is applied to a paper surface, as shown in the image below. The concentric triangle pattern (camouflage pattern) is only comprised of a plurality of concentric triangle shapes (plurality of shapes) such that each concentric triangle shape has at least three concentric triangles within it (at least three portions P1 to PN). The term camouflage is known to mean the blending in of an object with its surroundings so as to be unrecognizable, for example, but utilizing colors for the object that appear in the intended environment in which the camouflage will be used. The concentric triangular pattern of the concentric triangle art print taught by Print would be considered camouflage when placed in an environment with similar coloration and pattern.
The at least three concentric triangles within it (at least three portions P1 to PN) are arranged such that the outermost triangle of each shape extends around the border of each concentric triangle within it, and so on until the smallest innermost triangle is reached. The perimeters of each of the at least three concentric triangles within it (at least three portions P1 to PN) includes a plurality of straight lines including at least one acute angle, wherein the at least one acute angle of the outermost triangle of each concentric triangle shape abuts a border of one other concentric triangle shape within the plurality of concentric triangle shapes. Each of the concentric triangle shapes includes straight lines and at least one acute angle.

    PNG
    media_image4.png
    490
    483
    media_image4.png
    Greyscale
S
As shown in the image above, Print teaches that the concentric triangle shape pattern is comprised of multiple colors, however, the reference does not expressly teach that each concentric triangle within a given concentric triangle shape is a different shade of a color, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual appearance of the overall print. 
Print does not expressly teach that each concentric triangle shape of the pattern includes at least one obtuse angle, nor does the reference teach that both sides of the at least one acute angle of the outermost concentric triangle (P1) of at least a portion of the plurality of shapes abuts a border of one shape of the plurality of shapes. 
Geometric teaches a stock image as shown in the annotated figure below, comprised of concentric angular shapes, wherein all the shapes have the same beige colored outline a the outermost shape.  As shown by the circled areas in the image below, a portion of the angular shapes comprise an acute angle that abuts a border of one adjacent shape, and each shape further comprise an obtuse angle. 

    PNG
    media_image5.png
    559
    579
    media_image5.png
    Greyscale

As stated in MPEP 2144.04(IV)(B), it has been held that changes in shape would be obvious to one of ordinary skill in the art as an obvious matter of design choice absent persuasive evidence that the particular configuration of the claimed invention was significant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the shapes used in the art print taught by Print to be any desired shape including the concentric angular shapes, each having an obtuse angle and a portion of the shapes having an acute angle that abuts a border of one adjacent shape as taught by Geometric as an obvious matter of design choice based upon the visual design desired by the user for the print. 
Regarding claims 2 and 3, Print in view of Geometric teaches all the limitations of claim 1 above, however, the references does not expressly teach that the coloration of the concentric shapes with in each concentric shape goes from darkest to lightest as required by claim 2 or from lightest to darkest as required by claim 3. Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual appearance of the overall print. 
Regarding claim 4, Print in view of Geometric teaches all the limitations of claim 1 above, and both references further teach, as shown by the images of the references, that the colors of the plurality of  concentric shapes includes at least five colors.
Regarding claim 6, Print in view of Geometric teaches all the limitations of claim 1 above, and as shown in the images, the outer perimeters of the concentric shapes correspond to the appearance of a topographical map as the concentric shapes get smaller in size as shown in the reference images.
Regarding claim 10, Print in view of Geometric teaches that the limitations of claim 1 above, and Print further teaches that the concentric shape pattern (camouflage pattern) includes an upper edge, a lower edge opposite to the upper edge, a left edge extending between the upper edge and the lower edge, a right edge opposite the left edge and extending between the upper edge and lower edge, wherein the upper edge, lower edge, right edge and left edge define a rectangular shape. A rectangle is known to be any shape with four sides and four right angles (see https://www.vocabulary.com/dictionary/rectangle), wherein all squares are rectangles but not all rectangles are squares. The shape of the print taught by Print is shown to be a square, which by the commonly known definition provided above, is a rectangle. 
Print does not expressly teach that the lower edge of the concentric shape pattern is a continuation of the upper edge of the concentric shape pattern and the right edge of the concentric shape pattern is a continuation of the left edge of the concentric shape pattern, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the size of the resultant print. 
Regarding claim 19, Print in view of Geometric teaches all the limitations of claim 18 above, and while the references do not expressly teach that each angle of the concentric shapes change by no more than 15 percent, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice. As stated in MPEP 2144.04(IV)(A,B), it has been held that changes in size and shape are viewed as an obvious matter of design choice and were not sufficient to patentably distinguish over the prior art.

Claims 13, 14, 15, 16 and are rejected under 35 U.S.C. 103 as being unpatentable over “Concentric Triangles Pattern Art Print” (https://society6.com/product/concentric-triangles-pattern_print;  Reviewed on 06/26/2018; hereafter referred to as “Print”) in view of “Decorative Geometric Pattern” (Vector Stock Illustration, available June 27, 20217; https://www.istockphoto.com/vector/decorative-geometric-pattern-vector-gm802314584-130161155; hereafter referred to as “Geometric”) and further in view of Cincotti et al. (US 2011/0151191).
Regarding claims 13-16,  Print in view of Geometric teaches all the limitations of claim 1 above, and while Print teaches that the concentric shape pattern (camouflage pattern) is applied to a paper surface, the reference does not expressly teach that the pattern is applied to a vinyl wrap applied to a vehicle, or formed on a tool, firearm or personal transportation device. 
Cincotti teaches a vinyl film wrap material having a camouflage pattern formed thereon, and is wrapped around a physical item such as a weapon, vehicle, military hardware, military equipment or other accessories to provide visual camouflage to the object in the environment in which it is intended to be used ([0002, 0045-0052, 0067, 0088-96, 0099-0117], Figure 1A, 7, 11A-C, 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the concentric shape pattern taught by Print in view of Geometric on the vinyl film wrap material taught by Cincotti and apply the pattern film onto a variety of objects such as firearms, vehicles, hardware, equipment or accessories to provide visual camouflage in the environment in which the pattern matches. 

Response to Arguments
Response-Claim Rejections - 35 USC § 103
The previous rejections of claims 1, 2, 3, 4, 6, 10, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kikkoumon (JAANUS, Japanese Architecture and Art Net Users System; http://www.aisf.or.jp/~jaanus/deta/k/kikkoumon.htm,  copyright 2001), and of claims 13, 14, 15, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Kikkoumon (JAANUS, Japanese Architecture and Art Net Users System; http://www.aisf.or.jp/~jaanus/deta/k/kikkoumon.htm,  copyright 2001) in view of Cincotti et al. (US 2011/0151191) are overcome by the Applicants amendments to the claims in the response filed April 21, 2022. 

Applicant’s arguments with respect to claim(s) 1-6 and 9-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicants arguments presented on pages 6-8 is that the primary references to QuiltCon and Print do not teach the newly added amendments requiring each shape have at least one obtuse angle and that each side of the at least one acute angle abuts a border of one shape of the plurality of shapes as presently recited by claim 1 of the instant application. The newly applied secondary reference to Geometric in combination with QuiltCon and in combination with Print is used in the above rejection to meet the amendments to claim 1. As the Applicants arguments do not address these combinations of references, the arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785